Silverman, J. (dissenting)
I would reverse the order appealed from and deny the motion for judgment dismissing the complaint for lack of subject matter jurisdiction.
Plaintiffs purchased tickets in Nuremberg for round-trip transportation from Nuremberg to New York. Plaintiff Alexandra Rinck was injured while disembarking in New York. The case is governed by the Warsaw Convention with respect to international air travel which provides that one of the places at which suit can be brought is "before the court at the place of destination” (art 28, subd [1]). Because plaintiffs bought a round-trip ticket, it is the contention of defendant, with which the majority agrees, that here the place of destination was the same as the place the journey began. I cannot agree. We are dealing here with a provision governing places where suit may be brought for accidents arising in international travel. It seems to me that when the drafters designated the "place of destination” in international air travel, they meant a place different from the starting point. In the ordinary meaning, the place of destination is the place where the traveler is going to. Plaintiff did not board a plane in Nuremberg in order to go to Nuremberg. She was going to New York and that was her place of destination. I do not think this should be affected by the fact that she bought a round-trip ticket. In modern air travel, particularly international travel, the purchase of a round-trip ticket rather than a one-way ticket is merely a matter of convenience. At most, it merely confirms that the traveler, like most modern international travelers, intends to return home after the journey is over. Even Ulysses, that most widely traveled of ancient heroes, was also most intent upon returning home. Doubtless when he embarked from his home in Ithaca he always intended to return there once he had attended to his business in Troy. But the fact that one intends to return home does not mean that that is where one is going when one sets out on a voyage.
Evans and Markewich, JJ., concur with Lupiano, J. P.; Silverman, J., dissents in an opinion.
*374Order, Supreme Court, New York County, entered on November 8, 1976, affirmed. Respondent shall recover of appellants $60 costs and disbursements of this appeal.